ACCEPTED
                                                                                           03-16-00084-CV
                                                                                                 13130681
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      10/7/2016 3:06:54 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                      IN THE COURT OF APPEALS
              FOR THE THIRD SUPREME JUDICIAL DISTRICT
                           AUSTIN, TEXAS                               FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
IRA D. WILLETT, JR.                       §
                                                                10/7/2016 3:06:54 PM
                                          §                        JEFFREY D. KYLE
vs.                                       §          CAUSE              Clerk
                                                              NO. 03-16-00084-CV
                                          §
MARIA RODRIGUEZ                           §

 APPELLEE'S THIRD MOTION FOR EXTENSION OF TIME IN WHICH
                      TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      Comes now, MARIA RODRIGUEZ, Appellee in the above cause, filing this
Third Motion for Extension of Time in Which to File Appellee's Brief, and in support
of same would respectfully show as follows:

       A Petition for Divorce was filed by Appellee on May 6, 2014 in the 39Pt
District Court ofTom Green County. A Final Decree ofDivorce was entered with the
court on January 28, 2015, Honorable Judge TOM GOSSETT presiding.

      The Appellant filed a Notice of Appeal on February 3, 2016.

      The Appellee' s Brief was due in this Court on September 22, 2016.

      Two previous extensions of time for filing Appellant's Brief have been
requested and granted.

       As grounds for this Motion, Appellee would show that counsel is finishing up
the brief, however, needs additional time. Appellee therefore asks this Court to extend
the time for filing the Appellee' s Brief until October 13, 2016.

      WHEREFORE, PREMISES CONSIDERED, Appellee prays the Court accept
this Motion, and grant same, extending the time for filing Appellant's Brief until
October 13, 2016.
                                               Respectfully Submitted,

                                               LAW OFFICE OF GONZALO P. RIOS
                                               228 West Harris A venue
                                               San Angelo, Texas 76903
                                               Telephone No. (325) 655-6224
                                               Facsimile No. (325) 655-6402


                                                By:    ~e;k
                                                GONZALO P. RIOS
                                                                     r\(~,_)
                                                State Bar No. 00785492
                                                Attorney for Appellee
                                                gprios_lawoffice@yahoo.com

                                 VERIFICATION

STATE OF TEXAS                            §
                                          §
COUNTY OF TOM GREEN                       §

       BEFORE ME, the undersigned authority, on this day personally appeared
GONZALO P. RIOS, who, after being duly sworn on oath deposed and said that he is
the attorney for Appellant in the above-entitled and numbered cause; that he has read
the above and foregoing document; and that every statement contained therein is within
his personal knowledge true and correct.




       SUBSCRIBED AND SWORN TO BEFORE ME this 7th day of October, 2016,
to certify which witness my hand and official seal.
                                              ----')
                                                NOTARY PUBLIC IN AND~FOR
                                                THE STATE OF TEXAS



                                          2
                     CERTIFICATE OF CONFERENCE

     I, GONZALO P. RIOS, do hereby certify that I have previously conferred with
IRA D. WILLETT, JR. who stated that he would be opposed to all Motions to be filed
by Appellee.

      Signed on the 7th day of October, 2016.

                                                ~ ~~~
                                             GO ZAL       . RIOS


                         CERTIFICATE OF SERVICE

      I, GONZALO P. RIOS, do hereby certify that a true and correct copy of the
foregoing Motion has been sent by regular U.S. Mail to:

                             IRAD. WILLETT, JR.
                             2905 Armstrong Street
                            San Angelo, Texas 76903

      SIGNED this 7th day of October, 2016.




                                         3